Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


The disclosure is objected to because of the following informalities: 
Specification, [0073]-[0076], “226” is used for both voice state analyzer and real time display.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
“an voice state feedback summary” should be “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "said first selection" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim does not further limit the claim from which it depends, as claim 1 establishes that the method is done by “said processor”, referring to the “at least one processor” in claim 1. Claim 4 establishes that the determining is part of the same method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoji et al. (US 20160322065 A1), and further in view of NARAYANAN et al. (US 20190272773 A1), and further in view of Hori et al. (US 20190214037 A1).

Regarding Claim 1:
Shimoji teaches A device comprising: at least one processor([0011] Ln 1-5, microprocessor); an audio input mechanism([0071] Ln 3-5 microphone); an output mechanism([0073] Ln 1-5 output of mood…displayed using smartphone); said processor configured to perform a method([0011] Ln 1-5, microprocessor) comprising: receive a first audio stream collected by said audio input mechanism([0067] Ln 1-2, inputting voice via smart phone); determine a first measured parameter from said first person's audio stream([0058] Ln 1-2 computes emotion factor) and capturing an voice state feedback summary for said first person's audio stream([0082] Ln 3-4, User is queried for correctness of emotion state, & [0015]).
Shimoji does not teach determining a first conversation regime.
In the similar field of emotion identification feedback, Narayanan teaches determining a first conversation regime([0018] Ln 4-5, user… specify relationship type, example of types is in [0005] Ln 16-19).
It would have been obvious for one skilled in the art, at the effective time of filling, to combine Shimoji with the determining relationship types of Narayanan, as it allows the user to have individual models for each relationship type([0015] all of paragraph).
The combination of Shimoji and Narayanan does not teach identify a first person within said first audio stream to create a first person's audio stream.
In the same filed of emotion detection, Hori teaches identify a first person within said first audio stream to create a first person's audio stream([0026] Ln 1-5, identify voices of occupants).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Shimoji and Narayanan, with the speaker detection of Hori, because it allows for an individual’s reaction to be identified([0025] Ln 1-3).

Regarding Claim 4:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 1, and Shimoji teaches said method further comprising: determining an estimated voice state of said first person during said first audio stream([0058] Ln 1-2 computes emotion factor); and presenting said estimated voice state on said output mechanism([0060] Ln 1-2, instant mood provided to subject).

Regarding Claim 5:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 4, and Shimoji teaches said estimated voice state comprising a state of heightened tension([0061] Ln 14, anger).

Regarding Claim 6:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 4, and Shimoji teaches said output mechanism being a haptic mechanism([0060] Ln 4, tactile output).

Regarding Claim 7:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 4, and Shimoji teaches said output mechanism being a visual display([0073] Ln 1-5 output of mood…displayed using smartphone).

Regarding Claim 8:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 4, and Shimoji teaches said determining an estimated voice state being determined by said at least one processor on said device([0011] Ln 1-5, microprocessor).

Regarding Claim 9:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 8, and Shimoji teaches further comprising a first trained analyzer used for said determining an estimated voice state([0081] all of paragraph, describes a decision means that is trained), said first trained analyzer being downloaded to said device([0067] Ln 6-9,provided with the method of identifying an instant mood via downloadable application).

Regarding Claim 10:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 1, and Shimoji teaches said capturing said emotional feedback summary comprising: presenting a plurality of voice states([0017] All of Paragraph, anger, sadness, 

Regarding Claim 11:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 10, and Shimoji teaches said method further comprising: storing said first voice state as metadata associated with said first person's audio stream([0065] Last 4 lines, feedback is used to adjust decision means, therefore it is stored).

Regarding Claim 12:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 11, and Shimoji teaches said method further comprising: associating said first voice state with a specific location within said first person's audio stream([0069] Ln 1-4, a predetermined amount of time. Also, the feedback from claim 11 would be associated with the predetermined amount of time, as the feedback is on the accuracy of the calculation for that time segment).



Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shimoji, Narayanan and Hori, as applied to claim 1 above, and further in view of Narayanan, and further in view of JOHNSON et al. (US 20180358008 A1).

Regarding Claim 2:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 1, and Narayanan teaches a plurality of conversation regimes (as in the modification of Claim 1).
The combination of Shimoji, Narayanan and Hori does not specifically teach said method further comprising; presenting a list comprising a plurality of conversation regimes; and receiving a selection of said first conversation regime from said list.
In the similar field of conversational systems, Johnson teaches said method further comprising; presenting a list comprising a plurality of conversation regimes; and receiving a selection of said first conversation regime from said list.([0021] Ln 1-10 GUI...enable…select…conversation topics. Determining conversation regime is taught in Claim 1 with combination of Narayanan).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Shimoji, Narayanan and Hori, with the GUI selection of Johnson, as it would allow the user to specify the regime for the current conversation([0021] Ln 1-2, receive input relating to conversational session).

Regarding Claim 3:
The combination of Shimoji, Narayanan, Hori and Johnson teaches the device of Claim 2, but does not teach said list comprising a plurality of conversation regimes comprising one of a group composed of: a one to one conversation; a presentation to a group; a group discussion; a conversation with a loved one; a conversation with a child; a conversation with a disabled person; and an interactive teaching session.
In the similar field of emotion identification feedback, Narayanan teaches said list comprising a plurality of conversation regimes comprising one of a group composed of: a one to one conversation; a presentation to a group; a group discussion; a conversation with a loved one; a conversation with a child; a conversation with a disabled person; and an interactive teaching session([0005] Ln 16-19, couples, families, friends).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Shimoji, Narayanan, Hori, and Johnson with the different relationship types of Narayanan, as it would allow the user to have individual models for each one of those relationship types([0015] all of paragraph).

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shimoji, Narayanan and Hori as applied to claim 4 above, and further in view of Chandrasekaran et al. (US 20190266999 A1).

Regarding Claim 13:
The combination of Shimoji, Narayanan and Hori teaches the device of claim 4, and Shimoji teaches said method further comprising: receiving said first selection defining a first voice state expressed during said first portion of said first person's audio stream([0069] Ln 1-4, characteristic value…a predetermined amount of time. [0075] Ln 1-3, receive feedback. [0082] Ln 1-4, user is queried as to the correctness. Feedback is given by user in order to tune the algorithm [0084]).
The combination of Shimoji, Narayanan and Hori does not teach replaying a first portion of said first person's audio stream.
In the same field of emotion identification, Chandrasekaran teaches replaying a first portion of said first person's audio stream([0033] Ln 1-3, user reaction may be in audio form, [0051] all of paragraph, Explicit feedback…access to PVA responses and representations of user’s reaction).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Shimoji, Narayanan and Hori, with the access to the user’s reaction of Chandrasekaran, because it allows the feedback to be given by a third party([0051] all of paragraph, third-party judge).

Regarding Claim 14:
The combination of Shimoji, Narayanan, Hori, and Chandrasekaran teaches the device of claim 13, and Shimoji teaches said method further comprising: receiving a second selection defining a second voice state([0082] Ln 1-4, user is queried as to the correctness. Feedback is given by user in order to tune the algorithm [0084], Can be more than one feedback query [0083] Ln 1-2) expressed during said second portion of 
The combination of Shimoji, Narayanan, Hori, and Chandrasekaran does not teach replaying a second portion of said first person's audio stream.
In the same field of emotion identification, Chandrasekaran teaches replaying a second(“second” limitation is addressed in the modification above as more than one feedback can be received) portion of said first person's audio stream ([0033] Ln 1-3, user reaction may be in audio form, [0051] all of paragraph, Explicit feedback…access to PVA responses and representations of user’s reaction).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Shimoji, Narayanan, Hori, and Chandrasekaran, with the access to the user’s reaction of Chandrasekaran, because it allows the feedback to be given from a third party([0051] all of paragraph, third-party judge).

Regarding Claim 15:
The combination of Shimoji, Narayanan, Hori, and Chandrasekaran teaches the device of claim 14, and Shimoji teaches said method further comprising: retraining a first trained analyzer using said first selection and said second selection to create an updated trained analyzer(All of [0084], tune decision means originally constructed on average data, [0083] Ln 1-2, more than one query can be used to tune); and using said updated trained analyzer for analyzing a second audio stream([0084] Ln 5-6, more .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN (US 20180005625 A1), and further in view of KOBAYASHI (JP-2015141253-A).

Regarding Claim 16:
Han teaches a device comprising: at least one processor([0146] Ln 11, processor); access to a database comprising a plurality of voice state analyzers([0047] Ln 1-2, recognition models stored. [0048] Ln 3-4, external server.  Note: this reference occasionally uses the term “voice recognition” in the context of speech recognition, examples in [0047], possibly due to translation), each of said voice state analyzers being trained to detect voice states from audio streams([0008] Ln 7-9, recognize received user input. [0047] Ln 9-11, sound model for signal characteristics of voices. [0009] Ln 1-3, determining user is in emotional state), each of said voice state analyzers being trained using a set of speaker characteristics([0047] Ln 9-11, modeling signal characteristic of voices. [0017] Ln 1-3, models corresponding to a user of a plurality of users); said processor([0146] Ln 11, processor) configured to perform a first method comprising: receiving a first set of speaker characteristics([0048] Ln 3-4, transfer voice input to external server. As the speaker is identified with the voice input([0101] Ln 1-2, determine user corresponding to user input & [0018] user voice), the characteristics are included in the voice input);  GTECH01-01Claims identifying a first voice state analyzer from said first set of speaker characteristics([0017] Ln 4-6, determine user...update model corresponding to 
Han does not teach transferring said first voice state analyzer to a user device.
In the same field of speech recognition Kobayashi teaches transferring said first voice state analyzer to a user device([6. Others] Para 3, All lines, holds program for a short time, computer serving as a server also included, program may be a program for realizing a part of the described functions, program realizes functions in combination with program already on computer system. Note: this reference occasionally uses the term “voice recognition” in the context of speech recognition, possibly due to translation).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Han, with having a part of the program stored on the server before temporarily downloading, of Kobayashi, as it would allow the program to be executed on the client device, while not needing to store the entire program on the client device at all times([6. Others] Para 3, Ln 3-4, holds program for short time, last 2 lines, program capable of realizing functions in combination with program on computer system).

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han and Kobayashi, and further in view of KIM (KR-20160030168-A).

Regarding Claim 17:
The combination of Han and Kobayashi teaches the device of claim 16, but does not teach said set of speaker characteristics comprising at least one of a group 
In the similar field of speech recognition, Kim teaches said set of speaker characteristics comprising at least one of a group composed of: language of said audio streams; language of origin of speaker; region or dialect of speaker; disability of speaker; age; and gender(Page 9, Para 4, Ln 6-7,a training phase with reference to personal information. Page 9, Para 4, Last 5 lines, acoustic model specialized for elderly men, age & gender. Page 5, Para 8, Line 5, dialects).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Han and Kobayashi with the personal information of Kim, as it allows for there to be specific models for those characteristics, which would increase accuracy of the model output(Abstract Ln 1-2).

Regarding Claim 18:
The combination of Han, Kobayashi, and Kim teaches the device of claim 17, and Han teaches further comprising: an analyzer engine adapted to perform a second method comprising: receiving a set of emotional identifiers from a first user, said first user being a user of said first voice state analyzer([0017] Ln 1-5, model corresponding to user corresponding to input. [0018] the input microphone receives a user’s voice. [0097] Ln 1-6, transmit information to server); updating said first voice state analyzer into a first updated voice state analyzer using said set of emotional identifiers([0097] Ln 1-6, transmit information to server, update recognition model using information. Set of identifiers addressed in Claim 17); and making said first updated voice state analyzer 

Regarding Claim 19:
The combination of Han, Kobayashi, and Kim teaches the device of claim 18, and Han teaches said set of emotional identifiers comprising at least one emotional indicator and a section of a first audio stream([0098] Ln 1-3, information on user input, Ln 4, User voice, Ln 7, information on an emotional state).

Regarding Claim 20:
The combination of Han, Kobayashi, and Kim teaches the device of claim 19, and Han teaches said first section of a first audio stream being represented by a set of summary variables([0098] Ln 4, information on a user voice).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gondi et al. (US 20140379352 A1)
M. Iftekhar Tanveer, et al. 2015. Rhema: A Real-Time In-Situ Intelligent Interface to Help People with Public Speaking.
LouAnne E. Boyd, et al. 2016. SayWAT: Augmenting Face-to-Face Conversations for Adults with Autism.
Emotion feedback systems.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 7:30 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658